Appellee argues in his motion for rehearing that the holding in the Texas Supreme Court case of Westchester Fire Insurance Co. v. Alvarez, 22 Tex.Sup.Ct.J. 57 (October 28, 1978) requires affirmance of the judgment of the trial court. We do not agree.
In the Westchester case Mrs. Alvarez sued the insurance company for $10,000.00. The insurance company filed a motion for summary judgment, but the motion failed to state any grounds therefor, contrary to Rule 166-A(c). Mrs. Alvarez did not except to this failure to state specific grounds, but raised this objection for the first time on appeal. The supreme court held:
The record and the affidavits attached to the motion undisputedly establish that Westchester Fire Insurance Company had paid Mrs. Alvarez more than $10,000 in workers’ compensation benefits and was therefore subrogated to the rights of Mrs. Alvarez in the $10,000 check under Article 8307 § 6, but the motion did not specifically state this ground or any other ground for judgment as required by Rule 166-A(c) (emphasis added).



[W]e hold that the failure of a motion for summary judgment to specify grounds is a defect of form that is waived unless excepted to prior to rendition of judgment.
Unlike the appellant in Westchester, appellee here did not fail to state any grounds in support of his motion for summary judgment. On the contrary, he specifically set out the ground that “[djefen-dant had no duty to replace the door.” This was based on the facts that there was no covenant to repair in the lease and that any promise to repair was gratuitous and without consideration. He did not state that the exculpatory clause relieved him of any duty to repair.
Since appellee affirmatively stated grounds for summary judgment, appellants could not except to the motion on that basis. It is this fact which distinguishes this case from the Westchester case. Further, appellants could assume that appellee was relying on the stated grounds and not on some other part of the rental agreement which was not set out as a ground. Appel-lee’s motion was calculated to mislead appellants into not excepting.
Appellants,- therefore, by failing to except, did not waive the right to complain on appeal of the rendition of summary judgment, and appellee may not prevent reversal by now urging, for the first time, the exculpatory clause as a ground for summary judgment.
Motion for rehearing overruled.